Title: To Thomas Jefferson from Tench Coxe, 20 April 1791
From: Coxe, Tench
To: Jefferson, Thomas


[Philadelphia], 20 Apr. 1791. He received TJ’s note while at breakfast. He will take up consular returns this evening and note such ideas as worthy TJ’s consideration.—He encloses abstract of licensed fishing vessels, including all returns on which reliance may be placed. Greater part of difference between present and last return apparently due to deficient customhouse returns. But it may be safely calculated total tonnage of fishing vessels is 32,000 and probably [3]2,500 as Rhode Island was not then in union and some small returns yet to be received.
He cannot refrain from expressing his “sensibility at the receipt of Mr. Jefferson’s note of Sunday last, and wherever considerations of fitness and the public good may occasion the President … to deposit the trust, he will duly feel the weight of his obligations to Mr. Jefferson.”—He has not lost sight of question of storage of grain in English ports, “but from the infrequency of speculations to that Island and the shyness of the English part of the Trade in Philadelphia he has not yet grounded himself in the facts.”
